DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 


4.          	Claim limitations “an image input unit….,” “an image display unit…..,” “an image analysis unit….,” “a feature amount display unit….,” “an extraction and sorting condition unit…..,” “an extraction and sorting processing unit…..,” “an extraction and sorting processing result display unit…..,”  “a user classification input unit….,” “a user classification result display unit….,” “a classification model creating unit….,” “an automatic classification result display unit….,”  and “a calculation unit….”   have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because these claims are directed to claiming a software program. Whereas software programs itself are “Data structures that are not statutory because they not capable of causing functional change in the computer.” “Such claimed data structures do not define any structural or functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.” 

Claims 16-20 are directed to claiming a software program itself written on something, which is not statutory.  Examiner hereby suggests the limitation be “A computer program product comprising a non-transitory computer readable medium encoded with an information processing program for use in an information processing device, the program when executed performs the operations comprising:”. 

Claim Rejections - 35 USC § 102
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zahniser et al. (U.S. patent 11,047,791 B2 will be further referred to as Zah).
Regarding claim 1: Zah discloses an image classification device (figs.2 and 4, wherein the cells are identified/classified) comprising:
an image input unit that acquires an image (fig. 2 element 202) ;
an image display unit that displays the acquired image (fig. 1 element 110 and fig. 2 element 206);
an image analysis unit that calculates a morphological feature amount from the image (abstract, col. 6 lines 3-65 and , and col. 8 line 44 to col 9 line 30);
a feature amount display unit that displays the calculated feature amount (fig. 7, col. 22 line 64 to col 23 line 16, and col. 23 lines 23-40);
an extraction and sorting condition input unit that specifies an extraction and sorting condition with regard to the feature amount (abstract, col. 6 line 50 to col. 7 line 40);

an extraction and sorting processing result display unit that displays a processing result of the extraction and sorting processing unit (abstract, col. 6 line 50 to col. 7 line 40);
a user classification input unit that allows a user to input a classification destination with regard to the image (abstract, col. 6 line 50 to col. 7 line 40); and
a user classification result display unit that displays an input content from the user classification input unit condition (abstract, col. 6 line 50 to col. 7 line 40).
Regarding claim 2: The image classification device according to claim 1, further comprising:
a classification model creating unit that creates an automatic classification unit that classifies the image based on the processing result of the extraction and sorting processing unit (col. 28 lines 8-26, automatic classification is performed. The images can be manually classified if the automatic classification is incorrect).
Regarding claim 3: The image classification device according to claim 2, further comprising:
an automatic classification result display unit that displays a classification result of the image classified by the automatic classification unit (col. 27 line 42 to col. 28 line 7).

Regarding claim 5: The image classification device according to claim 3, wherein the user classification result display unit and the automatic classification result display unit are displayed side by side on a same screen (figs. 13a-15).
Regarding claim 6: The image classification device according to claim 3, further comprising:
a calculation unit that calculates a matching ratio of the classification result of the automatic classification unit and the input content input from the user classification input unit, wherein the calculated matching ratio is displayed (col. 19 lines 17-40).
  Regarding claim 7: The image classification device according to claim 3, wherein the image is a cross-sectional image of a cell, and the feature amount is a morphological feature amount of a contour of the cell and a feature amount of an internal structure included in an inner region of the contour (col. 2 lines 22-42, hemoglobin= internal structure).
Regarding claim 9: The image classification device according to claim 7, wherein the classification result display unit highlights the feature amount based on the classification result of the automatic classification unit (See claim 4).

Regarding claim 11: See claim 1.
Regarding claim 12: See claim 2.
Regarding claim 13: See claim 3.
Regarding claim 14: See claim 4.
Regarding claim 15:  See claim 5.
Regarding claim 16: See claim 1.
Regarding claim 17: See claim 2.
Regarding claim 18: See claim 3.
Regarding claim 19: See claim 4.
Regarding claim 20: Sere claim 5.

Allowable Subject Matter
7.		Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
August 28, 2021